Upon the trial, before his Honor, Martin, J., it was admitted by the defendants that Hudspeth had failed in his suit, and had not paid the costs, and that the whole costs amounted to $117, but they contended that at the execution of the bond the costs of the plaintiff amounted only to $58.
The jury, under the instructions of his Honor, returned a verdict for the plaintiff for all the costs of the suit, and the defendants appealed.
after stating the case as above, proceeded: The doubts which have brought the case before us are not readily discerned. The condition is that Morgan Hudspeth shall pay all the costs that shall or may accrue upon a contingency that may happen after that time, namely, a failure faithfully to prosecute the suit against Wilson. Such failure has taken place, and Hudspeth has failed to pay the costs. The defendants are therefore bound to pay all the costs accruing therein. All the costs are the costs which accrued before as well as the costs which accrued after the date of the prosecution bond given by the defendants.
PER CURIAM. Judgment affirmed.
Cited: Revel v. Pearson, 34 N.C. 246.
(58)